ACCEPTED
                                                                                          14-14-00169-CV
                                                                          FOURTEENTH COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     6/8/2015 11:01:06 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                                No. 14-14-00169-CV

                          In the Court of Appeals for the            FILED IN
                                                               14th COURT OF APPEALS
                  Fourteenth Court of Appeals District at Houston HOUSTON, TEXAS
                                                                 6/8/2015 11:01:06 AM
                                                                 CHRISTOPHER A. PRINE
                                                                          Clerk
                        Kyle Tauch, Tranquility Apartments
                             General Corporation and
                           Tranquility Apartments, Ltd.,
                                           Appellants/Cross-Appellees,

                                          v.

                                     Joel R. Scott,
                                              Appellee/Cross-Appellant.


        Appeal from the 80th Judicial District Court of Harris County, Texas
                        Trial Court Cause No. 2011-21305


                      Unopposed First Motion for Extension
                  of Time to File Reply Brief of Cross-Appellant


TO THE HONORABLE COURT OF APPEALS:

      Appellee/Cross-Appellant, Joel R. Scott, respectfully files this Unopposed

First Motion for Extension of Time to File his Reply Brief of Cross-Appellant.

      1.     The present deadline for filing the reply brief is June 8, 2015.

      2.     Appellee/Cross-Appellant seeks a two-week extension, until June 22,

2015, in which to file his reply brief.
       3.     This is Appellee/Cross-Appellant’s first request for an extension of

time to file the brief.

       4.     This motion is unopposed.

       5.    Appellee/Cross-Appellant needs the additional time to file his brief

with this Court for the following reasons:

       Lead appellate counsel, Chad Flores, has been engaged in other litigation

with imminent deadlines that have prevented him from completing the reply brief

before the deadline, including, but not limited to, the following:

      Assistance in preparation of a petitioners’ brief on the merits in No.
       14-0507, Ineos USA, LLC v. Elmgren, in the Supreme Court of Texas.
       The petitioners’ brief was filed May 22, 2015.

    Assistance in preparation of a petitioner’s brief on the merits in No.
     14-0894, Meritage Homes of Texas, L.L.C. v. Ruan, in the Supreme
     Court of Texas. The petitioner’s brief was filed on June 1, 2015.

    Preparation of a real party in interest’s brief on the merits in No.
     14-0804, In re Seneca Resources Corp., in the Supreme Court of
     Texas. The real party in interest’s brief on the merits is due to be filed
     on or before June 22, 2015.

    Assistance in preparation of a reply brief in No. 14-20717, Forum
     Subsea Rentals v. Elsharhawy, in the United States Court of Appeals
     for the Fifth Circuit. The appellants’ reply is due to be filed on or
     before June 22, 2015.

    Assistance in preparation of a petitioner’s reply in support of a
     petition for review in No. 14-0971, Clef Construction, Inc. v. CCV
     Holdings, LLC, in the Supreme Court of Texas. The petitioner’s reply
     is due to be filed on or before June 22, 2015.



                                          2
    Preparation of a brief of appellee in No. 01-15-232-CV, Nationwide
     Distribution Services, Inc. v. Jones, in the Court of Appeals for the
     First District of Texas. The brief of appellee is due to be filed on or
     before June 29, 2015.

    Preparation of responses to five motions for summary judgment in In
     re West Explosion Cases (City of West v. CF Industries Sales, LLC),
     in the 170th District Court of McLennan County. The responses are
     due to be filed on or before July 8, 2015.

      6.     This motion is not filed for the purpose of delay, but to allow counsel

adequate time to prepare the cross-appellant’s reply brief.

                               PRAYER FOR RELIEF

      For these reasons, Appellee/Cross-Appellant respectfully requests that this

Court grant him an extension of time to file his reply brief until June 22, 2015.



                                          Respectfully submitted,

                                          BECK REDDEN LLP


                                          By: /s/ Chad Flores
                                              Chad Flores
                                              State Bar No. 24059759
                                          1221 McKinney, Suite 4500
                                          Houston, Texas 77010
                                          713.951.3700
                                          713.951.3720 (Fax)
                                          cflores@beckredden.com

                                          Attorneys for Appellee/Cross-Appellant,
                                          Joel R. Scott




                                          3
                            Certificate of Conference

     I certify that I conferred with appellate counsel for Appellant, who does not
oppose the requested extension.

                                         /s/ Chad Flores
                                         Chad Flores


                              Certificate of Service

      A true and correct copy of the above and foregoing motion was properly
forwarded to counsel of record for Appellant in accordance with Texas Rules of
Appellate Procedure 9.5 by the e-file service provider on this the 8th day of June,
2015, addressed as follows:

                            Michele Barber Chimene
                            The Chimene Law Firm
                          15203 Newfield Bridge Lane
                            Sugar Land, TX 77498
                             michelec@airmail.net

Counsel for Appellants/Cross-Appellees Kyle Tauch, Tranquility Apartments
          General Corporation and Tranquility Apartments, Ltd.



                                         /s/ Chad Flores
                                         Chad Flores




                                        4